                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


ANITRA WILLIAMS, ET AL.                                      CIVIL ACTION NO. 19-0617

VERSUS                                                       JUDGE DONALD E. WALTER

BIERDEN CONSTRUCTION, ET AL.                                 MAGISTRATE JUDGE HAYES


                                  MEMORANDUM ORDER

       Plaintiffs, Anitra and Dennis Williams, filed this civil action against Bierden Construction,

Bridgestone Americas Tire Operations, LLC (“BATO”), and Querbes & Nelson. See Record

Document 1, Ex. 1. BATO removed the case based on an assertion of diversity jurisdiction.

BATO acknowledged that Bierden Construction and Querbes & Nelson appear to both be

Louisiana citizens, which would destroy diversity, but BATO asserted that the citizenship of both

should be ignored pursuant to the improper joinder doctrine, which is outlined in Smallwood v.

Illinois Central Railroad Company, 385 F.3d 568 (5th Cir. 2004). The Plaintiffs have not

challenged the improper joinder plea, but the Court is obligated to determine subject matter

jurisdiction, including whether a party is improperly joined, on its own initiative. See Gasch v.

Hartford Accident & Indem. Co., 491 F.3d 278, 281 (5th Cir. 2007).

       If the Plaintiffs contest the assertion that Bierden Construction and Querbes & Nelson were

improperly joined, they must file a motion to remand, supported by a memorandum, by Friday,

October 4, 2019, and explain why there is a reasonable basis to predict that state law would allow

the Plaintiffs to recover against Bierden Construction and Querbes & Nelson. If the Plaintiffs

timely file a motion to remand, it will be noticed for briefing so that BATO can respond and

attempt to meet its burden on the improper joinder issue. If the Plaintiffs do not timely file a
motion to remand and challenge the improper joinder plea, the court will consider Plaintiff to

concede the point, Bierden Construction and Querbes & Nelson will be dismissed, and the case

will proceed toward a Scheduling Order.

       In addition, the notice of removal states that BATO is a limited liability company organized

under the laws of the State of Delaware, with its principle place of business in the State of

Tennessee. The citizenship of a limited liability company is determined by the citizenship of all

of its members, with its state of organization or principal place of business being irrelevant. See

Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th Cir. 2008). “A party seeking to establish

diversity jurisdiction must specifically allege the citizenship of every member of every LLC or

partnership involved in a litigation.” Settlement Funding LLC v. Rapid Settlements, Ltd., 851

F.3d 530, 536 (5th Cir. 2017) (citation omitted). If the members are themselves partnerships,

LLCs, corporations or other form of entity, their citizenship must be alleged in accordance with

the rules applicable to that entity, and the citizenship must be traced through however many layers

of members or partners there may be. See Mullins v. TestAmerica, Inc., 564 F.3d 386, 397-98

(5th Cir. 2009); Rodidaco, Inc. v. Chesapeake Energy La. Corp., No. 18-0316, 2018 WL 3551525

(W.D. La. July 24, 2018).

       To avoid any doubt about subject-matter jurisdiction, the removing defendant should file

an amended notice of removal that contains specific allegations with respect to the form of entity

of BATO. If BATO is actually a limited liability company, as BATO states in its notice of

removal, the amended notice of removal will need to set forth its members and their citizenship in

accordance with the rules set forth above.

       Finally, in its notice of removal, BATO asserts that the two living plaintiffs are Louisiana

citizens. However, the Plaintiffs sue individually and in the capacity of estate representatives.



                                                2
Their citizenship in the latter role is that of the deceased (“the legal representative of the estate of

a decedent shall be deemed to be a citizen only of the same State as the decedent. . . .” 28 U.S.C.

§ 1332(c)(2)). BATO should also amend its notice of removal to allege with specificity the

citizenship of the deceased. The deadline for filing the amended notice of removal as to both

deficiencies is Wednesday, September 25, 2019.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 6th day of September, 2019.




                                                   3
